Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 03/09/2021. 
Claims 1-2, 4-10 and 12-30 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2018/0074843 to Smith
[0025] The device(s) (e.g. device applications, OSs, etc.) may use one or more alternative code forms. For example, bytecode (also p-code, portable code, intermediate code, etc.) may describe code (e.g. instruction sets, etc.) that may be executed by an interpreter or may be compiled to machine code. Bytecode may take any form, but may be similar to or use hardware instructions in machine code. Bytecode design (e.g. format, architecture, syntax, etc.) may be based on virtual stack machine architectures for example, but virtual register machines may also be used. Portions of bytecode may be stored in files, similar to object modules, but portions of bytecode may be dynamically loaded during execution. In some case, intermediate code such as bytecode may be used to simplify interpretation. In some cases, bytecode may be used to reduce hardware and OS dependence by allowing the same code to run on different platforms. In some cases, bytecode may be directly executed on a VM (e.g. interpreter, etc.). In some cases, bytecode may be compiled to machine code to improve performance. Bytecode may include compact numeric codes, constants, references, numeric addresses, etc. that may encode the result of translation, parsing, semantic analysis etc. of the types, scopes, nesting depths, etc. of program objects etc. The use of bytecode may allow improved performance over the direct interpretation of source code. Bytecode may be executed, for example, by parsing and executing bytecode instructions one at a time. A bytecode interpreter may be portable (e.g. independent of machine, system, computing platform(s), etc.). 

US 2016/0087933 to Johnson
 [0149] The devices (e.g., device applications, OSs, etc.) may use one or more alternative code translation methods. For example, some code translation systems (e.g., dynamic translators, just-in-time compilers, etc.) may translate bytecode into machine language (e.g., native code, etc.) on demand, as required, etc. at runtime. Thus, for example, source code may be compiled and stored as machine independent code. The machine independent code may be linked at runtime and may, for example, be executed by an interpreter, compiler for JIT systems, etc. This type of translation, for example, may reduce portability, but may not reduce the portability of the bytecode itself. For example, programs may be stored in bytecode that may then be compiled using a JIT compiler that may translate bytecode to machine code. This may add a delay before a program runs and may, for example, improve execution speed relative to the direct interpretation of source code. Translation may, for example, be performed in one or more phases. For example, a first phase may compile source code to bytecode, and a second phase may translate the bytecode to a VM. There may be different VMs for different languages, representations, etc. (e.g., for Java, Python, PHP, Forth, Tcl, etc.). For example, Dalvik bytecode designed for the Android platform, for example, may be executed by the Dalvik VM. For example, the Dalvik VM may use special representations (e.g., DEX, etc.) for storing applications. For example, the Dalvik VM may use its own instruction set (e.g., based on a register-based architecture rather than stack-based architecture, etc.) rather than standard JVM bytecode, etc. Other implementations may be used. For example, the implementation of Perl, Ruby, etc. may use an abstract syntax tree (AST) representation that may be derived from the source code. For example, ActionScript (an object-oriented language that may be a superset of JavaScript, a scripting language) may execute in an ActionScript virtual machine (AVM) that may be part of Flash Player and Adobe Integrated Runtime (AIR). ActionScript code, for example, may be transformed into bytecode by a compiler. ActionScript compilers may be used, for example, in Adobe Flash Professional and in Adobe Flash Builder and may be available as part of the Adobe Flex SDK. A JVM may contain both and interpreter and JIT compiler and switch from interpretation to compilation for frequently executed code. One form of JIT compiler may, for example, represent a hybrid approach between interpreted and compiled code, and translation may occur continuously (e.g., as with interpreted code, etc.), but caching of translated code may be used e.g., to increase speed, performance, etc. JIT compilation may also offer advantages over static compiled code, e.g., the use late-bound data types, the ability to use and enforce security constraints, etc. JIT compilation may, for example, combine bytecode compilation and dynamic compilation. JIT compilation may, for example, convert code at runtime prior to executing it natively e.g., by converting bytecode into native machine code, etc. Several runtime environments, (e.g., Microsoft .NET Framework, some implementations of Java, etc.) may, for example, use, employ, depend on, etc. JIT compilers. This specification may avoid the use of the term native machine code to avoid confusion with the terms machine code and native code. 

US 2002/0099765 to Otis
[0030] Each virtual machine 24 includes a bytecode execution module 26 that executes Java language programs. Such programs were originally written in the Java language and have been compiled into bytecodes. As is known in Java language programming, bytecodes are binary, machine-independent representations of a program that represent the program using a stack-oriented instruction set. As part of executing the bytecodes, virtual machine 24 may execute the bytecodes with an interpreter or may translate some or all of the bytecodes to machine instructions native to the 

US 2008/0098179 to Kilbane
[0007] Linking can be static or dynamic. A static linker bundles a component together with the components it references, as well as all components referenced by those components, until all of the necessary modules are contained in a single executable. Static linking allows the developer to distribute a single binary without needing to ensure that other dependencies already exist on a target system. Static linking, in some cases, also results in performance gains. On the other hand, static linking may require more memory and disk space than dynamic linking. Dynamic linking means that the data in a library is not copied into a new executable or library at compile time, but remains in a separate file on disk. In this case, the linker only records what libraries are required when the application is compiled and the tasks of satisfying undefined references and resolving symbols to memory addresses is done when the application is executed (i.e., at runtime). Dynamic linking allows the same library to be used by multiple applications, thereby conserving disk space and potentially memory. 

US 2019/0205241 to Huici
[0014] In an embodiment, the invention provides a method that iteratively measures the performance of a specialized OS image (image) and uses that information to drive a model that intelligently builds subsequent, better optimized versions of the image. A specialized OS or specialized OS image is a binary that may consist of a single application and an operating system tailored to the specific needs of that application. The image is meant to run "bare-metal." That is the image is intended to run on a processor architecture, such as x86 or ARM without being run in a host operating system.

The prior art of record (Turovsky in view of Koller, Smith, Johnson, Otis, Kilbane and Huici) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... convert the received binary into a unikernel that is deployable on a virtual machine at least in part by generating a disk image comprising the received binary, a loader for loading the received binary, portions of an operating system required to execute the received binary, and a dynamic linker, wherein the dynamic linker is configured to dynamically link the received binary at runtime …” and similarly recited in such manners in other independent claims 9, and 17.
The prior art of record (Turovsky in view of Koller, Smith, Johnson, Otis, Kilbane and Huici) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... convert the received binary into a unikernel that is deployable on a virtual machine at least in part by generating a disk image comprising the received binary, a loader for loading the received binary, portions of an operating system required to execute the received binary, and a dynamic linker, wherein the dynamic linker is configured to dynamically link the received binary at runtime …” and similarly recited in such manners in other independent claims 9, and 17.
The prior art of record (Turovsky in view of Koller, Smith, Johnson, Otis, Kilbane and Huici) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 18 "... convert the received binary into a unikernel that is deployable on a virtual machine at least in part by generating a disk image comprising the received binary, a loader for loading the received binary, portions of an operating system required to execute the received binary, the interpreter, the received bytecode, and code, which when executed at runtime, causes a path of the received bytecode to be provided as an argument to the interpreter …” and similarly recited in such manners in other independent claims 24 and 30.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2, 4-10 and 12-30 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193